EXHIBIT 10.3
Standard Gold, Inc.
Stock Option Agreement


This Stock Option Agreement (the  “Agreement”) is made and entered into as of
the 1st day of April, 2010, between Stephen E. Flechner (“Executive”) and
Standard Gold, Inc., a Colorado corporation (the “Company”).


Background


A.           Executive has been appointed by the Company’s board of directors to
serve as the President of the Company, and the Company desires to induce
Executive to serve as the President of the Company.


B.           The Company has adopted the 2010 Stock Incentive Plan (the “Plan”)
pursuant to which shares of common stock of the Company have been reserved for
issuance under the Plan.


Now, Therefore, the parties hereto agree as follows:


1.           Incorporation by Reference.  The terms and conditions of the Plan,
a copy of which has been delivered to Executive, are hereby incorporated herein
and made a part hereof by reference as if set forth in full.  In the event of
any conflict or inconsistency between the provisions of this Agreement and those
of the Plan, the provisions of the Plan shall govern and control.


2.           Grant of Option; Exercise Price.  Subject to the terms and
conditions herein set forth, the Company hereby irrevocably grants from the Plan
to Executive the right and option, hereinafter called the “Option”, to purchase
all or any part of an aggregate of 800,000 shares of common stock, $.001 par
value, of the Company (the “Shares”) at the price per Share set forth at the end
of this Agreement after “Exercise Price”.


3.           Exercise and Vesting of Option.  The Option shall be exercisable
only to the extent that all, or any portion thereof, has vested in the
Executive.  The right to purchase the Shares subject to the Option shall vest
pro rata in three annual installments beginning on the date of this Agreement
and continuing each year thereafter until the Option is fully vested, so long as
Executive has not resigned, retired, is removed or in any other manner ceases
being an executive of the Company, for any reason or no reason, with or without
cause, as set forth in the following schedule (each such date is hereinafter
referred to singularly as a “Vesting Date” and collectively as “Vesting Dates”):


Total Shares Subject
to Vesting Date
 
Vesting Date
266,667
April 1, 2010
266,667
April 1, 2011
266,666
April 1, 2012



Notwithstanding the foregoing, this Option shall immediately vest in its
entirety upon the occurrence of (i) a period of time whereby the Fair Market
Value (as defined below) of the Company’s common stock equals or exceeds $3.00
per share for at least thirty (30) consecutive calendar days, (ii) Executive’s
death, (iii)  a Change of Control (as defined below), or (iv) the removal of the
Executive by the Company for reasons other than Cause (as defined below).  For
purposes of this Paragraph 3:  “Fair Market Value” shall mean: (i) if the
Company’s common stock is listed on an exchange or quoted on an over-the-counter
market (including the OTC Bulletin Board), the closing price of such common
stock on such date; or (ii) if the Company’s common
 
 
2

--------------------------------------------------------------------------------

 
stock is not listed on an exchange or quoted on an over-the-counter market, the
fair market value of such common stock as determined by the Board, acting in
good faith utilizing customary business valuation criteria and methodologies
(without discount for lack of marketability or minority interest); a “Change of
Control” means (i) the acquisition, directly or indirectly, following the date
hereof by any person (as such term is defined in Section 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended), in one transaction or a series
of related transactions, of securities of the Company representing in excess of
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities if such person or his/her/its affiliate(s) do not own in
excess of fifty percent (50%) of such voting power on the date of this
Agreement, provided, however, that a Change of Control shall not include any
transaction or series of related transactions effected primarily for capital
raising purposes; or (ii) the disposition by the Company (whether direct or
indirect, by sale of assets or stock, merger, consolidation or otherwise) of all
or substantially all of its business and/or assets in one transaction or series
of related transactions (other than a merger effected exclusively for the
purpose of changing the domicile of the Company), provided, however, that a
Change of Control shall not include any merger, consolidation or other
transaction (or series of related transactions) in which, following such
transaction, the stockholders of the Company immediately prior to such
transaction continue to own in excess of fifty percent (50%) of the combined
voting power of the surviving or resulting entity; and “Cause” shall mean (i)
the commission of embezzlement, theft or other dishonest or fraudulent acts of a
material nature; (ii) material misconduct in respect of the duties or
obligations of Executive under that certain Employment Agreement by and between
Executive and the Company on or around the date of this Agreement (the
“Employment Agreement”), including, without limitation, insubordination with
respect to directions received from the Board or CEO; (iii) conviction of a
felony or a misdemeanor involving a crime of moral turpitude (including entry of
a nolo contendere plea); (iv) willful malfeasance or gross negligence which has
a material adverse effect on the Company or its business or any affiliate of the
Company, including, but not limited to, any officer, director, Executive or
shareholder of the Company; provided that the Company gives notice thereof
identifying the conduct alleged and, if such action is capable of cure, gives
Executive 10 business days to cure; or (v) a material breach by Executive of any
provision of the Employment Agreement that is not cured within 10 business day
after written notice thereof is given to Executive by the Company. The
requirement to relocate to a different city, state or country shall not be
deemed Cause.


4.           Term of Option.  To the extent vested and except as otherwise
provided in this Agreement, the Option shall be exercisable for ten (10) years
from the date of this Agreement;  provided, however, that in the event Executive
resigns, retires, is removed or in any other manner ceases being an executive of
the Company, for any reason or no reason, with or without cause, except for
reason of Executive’s death, Executive or his/her legal representative shall
have ninety (90) days from the date of such termination of his/her position as
an executive to exercise all or any part of the Option, subject to the ten-year
option period. In the event of Executive’s death during the term of his
employment, Executive’s spouse shall have a period of one (1) year from the date
of Executive’s death to exercise all or any part of the Option, subject to the
ten-year option period.  Upon the expiration of such ninety (90) day period (or,
in the event of Executive’s death, such one (1) year period), or, if earlier,
upon the expiration date of the Option as set forth above, the Option shall
terminate and become null and void.


5.           Rights of Option Holder.  Executive, as holder of the Option, shall
not have any of the rights of a stockholder with respect to the Shares covered
by the Option except to the extent that one or more certificates for such Shares
shall be delivered to him or her upon the due exercise of all or any part of the
Option.


6.           Transferability.  The Option shall not be transferable except to
the extent permitted by the Plan.


 
2

--------------------------------------------------------------------------------

 
7.           Securities Law Matters.  Executive acknowledges that the Shares to
be received by him or her upon exercise of the Option may have not been
registered under the Securities Act of 1933 or the Blue Sky laws of any state
(collectively, the “Securities Acts”).  If such Shares have not been so
registered, Executive acknowledges and understands that the Company is under no
obligation to register, under the Securities Acts, the Shares received by him or
her or to assist him or her in complying with any exemption from such
registration if he or she should at a later date wish to dispose of the Shares.
Executive acknowledges that if not then registered under the Securities Acts,
the Shares shall bear a legend restricting the transferability thereof, such
legend to be substantially in the following form:


“The shares represented by this certificate have not been registered or
qualified under federal or state securities laws.  The shares may not be offered
for sale, sold, pledged or otherwise disposed of unless so registered or
qualified, unless an exemption exists or unless such disposition is not subject
to the federal or state securities laws, and the Company may require that the
availability or any exemption or the inapplicability of such securities laws be
established by an opinion of counsel, which opinion of counsel shall be
reasonably satisfactory to the Company.”


8.           Executive Representations.  Executive hereby represents and
warrants that Executive has reviewed with his or her own tax advisors the
federal, state, and local tax consequences of the transactions contemplated by
this Agreement.  Executive is relying solely on such advisors and not on any
statements or representation of the Company or any of its agents. Executive
understands that he or she will be solely responsible for any tax liability that
may result to him or her as a result of the transactions contemplated by this
Agreement.  The Option, if exercised, will be exercised for investment and not
with a view to the sale or distribution of the Shares to be received upon
exercise thereof.


9.           Notices.  All notices and other communications provided in this
Agreement will be in writing and will be deemed to have been duly given when
received by the party to whom it is directed at the following addresses:
 
If to the Company:
If to Executive:
   
Standard Gold, Inc.
900 IDS Center
80 South Eighth Street
Minneapolis, MN 55402-8773
Stephen E. Flechner
1337 S. Fillmore St.
Denver, CO. 80210


 
10.           General.


(a)           The Option is granted pursuant to the Plan and is governed by the
terms thereof.  The Company shall at all times during the term of the Option
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of this Agreement.


(b)           Nothing herein expressed or implied is intended or shall be
construed as conferring upon or giving to any person, firm, or corporation other
than the parties hereto, any rights or benefits under or by reason of this
Agreement.


(c)           Each party hereto agrees to execute such further documents as may
be necessary or desirable to effect the purposes of this Agreement.


 
3

--------------------------------------------------------------------------------

 
(d)           This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same agreement.


(e)           This Agreement, in its interpretation and effect, shall be
governed by the laws of the State of Colorado applicable to contracts executed
and to be performed therein.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.


Number of Shares: 800,000
EXECUTIVE:
   
Exercise Price:   $0.90 
/s/ Stephen E. Flechner                                     
 
Name:  Stephen E. Flechner 
         
STANDARD GOLD, INC.
     
By:  /s/ Stephen D. King                                  
 
Stephen D. King
Chief Executive Officer
           



 
4

--------------------------------------------------------------------------------

 